ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
11 Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline in which respondent acknowledges that he neglected a client’s legal matters, which resulted in actual harm. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Larry G. Starns, Louisiana Bar Roll number 11070, be suspended from the practice of law for a period of one year, followed by a one-year period of supervised probation governed by the terms and conditions set forth in the Petition for Consent Discipline. The probationary period shall commence from the date respondent, the ODC, and the probation monitor execute a formal probation plan.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.